Citation Nr: 1628761	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1987 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for anxiety disorder with depression and assigned a 30 percent disability rating, effective December 5, 2008.  In an April 2013 rating decision, the RO assigned a temporary 100 percent disability rating from February 7, 2012 through May 31, 2012, for a period of hospitalization in excess of 21 days under 38 C.F.R. § 4.29 (2015).  The 30 percent rating resumed, effective June 1, 2012.  In an August 2014 rating decision, the RO recharacterized the Veteran's mental health disorder as PTSD, and essentially continued the 30 percent rating.  Finally, in a September 2014 rating decision, the RO increased the disability rating for PTSD to 50 percent, effective May 6, 2014.  Because a higher schedular rating is available, the issue remains in appellate status.  

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.

In June 2015, the Board increased the Veteran's initial disability rating to 50 percent, effective December 5, 2008, resulting in a 50 percent disability rating for the entirety of the appeal period.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, pursuant to a Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, the Board decision was vacated and remanded to the Board for further development consistent with an order from the Court.

In Rice v. Shinseki, the Court held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Accordingly, the issue of entitlement to a TDIU rating has been raised.

The issue of entitlement to Vocational Rehabilitation has been raised by the record in a May 2016 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

  
FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, beginning December 5, 2008, his PTSD has been manifested by symptoms no greater than occupational and social impairment with deficiencies in most areas, including work, with depression, sleep impairment with nightmares, social isolation, hallucinations, mildly impaired short-term memory, irritability, impaired concentration, panic attacks occurring more than once per week, suicidal ideation, difficulty adapting to stressful situations and difficulty in establishing and maintaining effective work and social relationships.




CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, for the period beginning December 5, 2008, the criteria for a disability rating of 70 percent, and no more, for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 

The veteran's entire history is reviewed when making a disability determination.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  During the appeal period, a new version of the DSM, the DSM-5 was promulgated.  In the new version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM- IV/5.
The criteria for the current 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.



The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.


GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

VA Medical Center (VAMC) treatment records from February 2009 document the Veteran's ongoing therapy for PTSD and depression.  He reported sleep impairment with nightmares, which required prescription medication, as well as ongoing depression.  The licensed clinical social worker assigned a GAF score of 55.  In April 2009, he reported continuing sleep disturbances, but denied suicidal or homicidal thoughts.  His symptoms continued during a May 2009 follow up, and his GAF score remained 55.

In September 2009, the Veteran was afforded a VA PTSD examination.  He reported hyperarousal, chronic sleep impairment with nightmares, anxiety, infrequent panic attacks, isolation, irritability with verbal outbursts and low energy and motivation.  During the mental status examination, he appeared slightly unkempt, with irritable mood, restricted affect and mildly impaired thought processes, communication, short-term memory and concentration.  The examiner diagnosed him with anxiety disorder and depressive disorder, which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His noted symptoms were depressed mood, anxiety, infrequent panic symptoms, some chronic sleep impairment and mild memory loss, which required continuous medication and therapy.  The examiner also found that the Veteran was employable from a psychiatric standpoint.  Finally, she assigned a GAF score of 55.

VAMC treatment records from November 2009 through 2011 documented the Veteran's primary symptoms of ongoing depression and anxiety with chronic sleep impairment.  Although he consistently denied suicidal or homicidal ideation, a September 2011 treatment report noted he had fleeting suicidal thoughts and reported an isolated minor instance of cutting on his arm in October 2011.  His assigned GAF scores remained at 55 throughout the period.

In January 2012, he told his VA psychiatrist that a recent medication change had not been helpful and reported depression and continuing mood lability sensations akin to hallucinations.  He was prescribed a new medication for hallucinations. 

In June 2012, following a Mental Health Residential Rehabilitation treatment program of four (4) months, the Veteran returned to VAMC for a psychiatric evaluation.  The clinician noted that his psychotropic medications had been increased.  The Veteran reported living in a basement, feeling isolated and unable to manage all but minimum stressors.  During an appointment later that month, he appeared sleep deprived and very depressed.  He reported that his anxiety and PTSD were no better than before, and said that the only reason he left the program was to find work after learning that he had lost his job.  The clinician noted his significant depression and difficulty with emotional coping, but stated that he should still be able to work, and added that there were no medical problems that would be a contraindication for employment.  Upon mental status examination, he displayed a full affect with moderate anxiety, baseline dysphoria and organized thoughts; again, he denied suicidal or homicidal ideation.

Subsequent treatment records show that he continued to report ongoing depression with chronic sleep impairment.  Mental status examinations show that he consistently displayed a full affect with moderate anxiety, baseline dysphoria and organized thoughts, but without suicidal or homicidal ideation.

In May 2014, the Veteran was afforded a second VA examination.  He reported chronic sleep impairment with nightmares, short term memory impairment, avoidance, anxiety and panic attacks.  He denied any psychotic symptoms, hallucinations, or delusions.  Upon mental status examination, he displayed appropriate grooming and hygiene, with normal speech, depressed mood, appropriate affect and linear thoughts.  He denied suicidal or homicidal ideation.  His thoughts, insight, memory and judgment were intact and appropriate.  The examiner documented his PTSD symptoms as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation, although the examiner stated that there was no indication of the Veteran's report of three prior suicide attempts within the medical record even though he was going through treatment at the time.  The examiner ultimately concluded that the Veteran's symptomatology resulted in occupational and social impairment with reduced reliability and productivity.

Subsequent VA treatment records from July 2014 document the Veteran's reported lack of energy and desire to improve his circumstances, as well as social isolation, extreme hypervigilance and low self-esteem. 

In August 2014, he reported that he was working in electronics at a water purification company and continued to experience irritability and sleep impairment.  He displayed a subdued affect, moderate anxiety, baseline mood and organized thoughts, without suicidal or homicidal ideation. 

In November 2014, he reported that he had been able to maintain employment at the water purification company.  He continued to display a subdued affect, moderate anxiety, baseline mood and organized thoughts, without suicidal or homicidal ideation. 

During a follow up mental health visit in February 2015, the manifestations of his disability PTSD and dysphoria remained high.  He continued to experience chronic sleep impairment and problems with concentration which affected his employment.  His affect was subdued, with moderate anxiety, baseline mood and organized thoughts.

During his April 2015 Board hearing before the Board, the Veteran reported that he had had suicidal ideations and had attempted suicide three (3) times.  The Court has held that a Veteran is competent, as a layperson, to report symptoms which he experiences with his own senses.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  The Board is of the opinion that this point has been attained.  

Based on the evidence of record, the Board finds that, for the entirety of the period on appeal, the Veteran's manifestations of his PTSD have more closely approximated those associated with a 70 percent rating under 4.130, DC 9411.  As previously discussed, his symptoms included occupational and social impairment with deficiencies in most areas, including work, with depression, sleep impairment, with nightmares, social isolation, hallucinations, mildly impaired short-term memory, irritability, impaired concentration, panic attacks occurring more than once per week, suicidal ideation, difficulty adapting to stressful situations and difficulty in establishing and maintaining effective work and social relationships.  Despite the fact that his assigned GAF scores throughout the entirety of the period on appeal were consistently above 50, suggestive of moderate symptoms, it is clear, based on his reported and clinically-observed symptoms, that the manifestations of his PTSD have been of greater severity.  

The Board further finds that a higher 100 percent disability rating is not warranted as total occupational and social impairment is not demonstrated.  He was never found to manifest such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  He has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate is that the manifestations of his disorder have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Moreover, regarding the Veteran's reports that he has been unable to maintain employment as a result of his PTSD symptoms, the issue of entitlement to TDIU is being addressed in the remand below.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

VA satisfied the notification requirements of the VCAA by means of a letter dated in May 2009, which advised the Veteran of the types of evidence needed in order to substantiate his original service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

This appeal, however, arose from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the Veteran's claim was readjudicated in a May 2011 Statement of the Case, which provided him with the complete rating criteria upon which his disability rating was based, and a September 2014 rating decision, which increased his disability rating to 50 percent.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's VA and private post-service treatment records.  The claims file also contains VA examination reports dated in September 2009 and May 2014.  Additionally, the claims file contains testimony for the Veteran and his wife and written statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  

Review of the examination reports shows that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive evaluations, and provided the diagnostic criteria necessary to evaluate the severity of the disabilities.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability rating of 70 percent, and no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran has reported that he is unable to maintain employment as a result of his service-connected PTSD.  In an April 2013 rating decision, he was denied TDIU because his combined disabilities percentage did not meet the criteria of 38 C.F.R. 
§ 4.16(a) (2015).  Accordingly, he did not appeal the decision.  In the May 2016 JMR, the Court found that the Board used the wrong legal standard in assessing whether he was entitled to TDIU and noted that an award of TDIU does not require a showing of 100 percent employability.  The Veteran reported several times throughout the course of the appeal (most recently, during the May 2015 VA examination) that he had been fired from jobs, was not working and was unemployable.  This decision, increasing his disability rating for PTSD to 70 percent, has resulted in a combined disability rating that meets the criteria for consideration of an award of TDIU.  Id.  However, it is unknown whether he is currently employed and, if so, when he became too disabled to work by virtue of his service-connected disabilities alone.  In light of these facts, and because the Veteran was never afforded a VA TDIU examination or opinion as to how his combined disabilities affect his employability, an examination is warranted.  Further, it is unclear, based on the evidence of record, whether he ever received complete VCAA notice of the requirements for a grant of TDIU, this must also be addressed.

Accordingly, this matter is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional evidence documenting the effect his service-connected disabilities - including PTSD and rectal polyps and anal fissures associated with irritable bowel syndrome and GERD with hiatal hernia, have on his occupational and daily activities of living.

2.  Copies of updated VA treatment records should be obtained and added to the e-folder.  The Veteran should also be asked to provide the names and dates of treatment for any additional treatment he has received for PTSD and other service-connected disabilities since March 2015.  After obtaining the necessary authorization/release forms, the AOJ should attempt to obtain such records.  Any negative response must be documented in the record. 

3.  After all treatment records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


